Citation Nr: 0842326	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

2. Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to herbicides.

3. Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.

4. Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus, Type II.

5. Entitlement to service connection for a chronic disability 
manifested by urinary frequency, as secondary to diabetes 
mellitus, Type II.

6. Entitlement to service connection for sexual dysfunction, 
as secondary to diabetes mellitus, Type II. 

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served as a military policeman in the Canal Zone in 
Panama from July 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied service connection for diabetes mellitus, Type 
II, chloracne, and peripheral neuropathy as a result of 
exposure to herbicides.  The RO also denied direct and 
secondary service connection for "urinary frequency" (a 
chronic disability manifested by urinary frequency), 
hypertension, and sexual dysfunction.  The Board notes that 
the veteran's June 2006 correspondence indicates that he 
claims only secondary service connection with respect to 
these issues.  See 38 C.F.R. § 3.310 (2008).  The RO issued a 
notice of the decision in December 2006, and the veteran 
timely filed a Notice of Disagreement (NOD) that same month.  
The RO provided a Statement of the Case (SOC) and the veteran 
timely filed a substantive appeal in August 2007.  In March 
2008, the RO provided a Supplemental Statement of the Case 
(SSOC).

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder.

Other Matters

In the November 2006 rating decision, the RO also denied 
service connection for post-traumatic stress disorder (PTSD) 
and depression.  The veteran has not filed a NOD with respect 
to these claims.  Therefore, the PTSD and depression claims 
are not on appeal.

In July 2006, the veteran filed a claim for service 
connection for chloracne caused by exposure to herbicides.  
The RO denied the claim in the November 2006 rating decision.  
As explained in more detail in the remand appended to this 
decision, the Board construes the veteran's August 2007 Form 
9 as a timely NOD with the November 2006 RO determination.  
It is pertinent to note in this regard that VA has a duty to 
fully and sympathetically develop a claimant's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  The record reflects that the RO has not issued the 
requisite SOC with respect to this remaining issue pursuant 
to 38 C.F.R. § 20.200, and therefore, the Board must remand 
this issue for proper issuance of an SOC, and to provide the 
veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to service connection for chloracne 
caused by exposure to herbicides is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  The veteran has not been shown to have been exposed to 
herbicides, to include Agent Orange during his service in 
Panama. 

3.  There is no medical evidence or competent opinion that 
shows that diabetes mellitus was present during the veteran's 
active duty service or for many years thereafter; there is no 
competent evidence of record of a nexus between the veteran's 
diabetes mellitus and any incident of service. 

4.  There is no medical evidence of a diagnosis of peripheral 
neuropathy during service or over the nearly 40 years that 
have elapsed since his separation from active duty; some 
lower extremity numbness has been shown in recent years but, 
even assuming a current diagnosis of peripheral neuropathy, 
there is no competent evidence of a nexus between such and 
any incident of service.

5.  As service connection for diabetes mellitus is not in 
effect, there is no legal entitlement to service connection 
for hypertension, a disability manifested by urinary 
frequency, and sexual dysfunction as secondary to diabetes.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West  2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Claimed peripheral neuropathy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

3.  Secondary service connection for hypertension is not 
warranted as a matter of law.  38 C.F.R. § 3.310 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Secondary service connection for a chronic disability 
manifested by urinary frequency is not warranted as a matter 
of law.  38 C.F.R. § 3.310 (2008); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

5.  Secondary service connection for sexual dysfunction is 
not warranted as a matter of law.  38 C.F.R. § 3.310 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claims, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
The letter made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  Although not required to do so, the 
RO also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that 
for "applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  While no longer legally required, the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and received notice of the evidence needed to 
substantiate his service connection claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
August 2006 correspondence.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
November 2006 rating decision that is the subject of this 
appeal.  




b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and VA treatment records.  The Board 
notes that the veteran has not been provided a VA examination 
regarding whether the veteran's diabetes is related to 
service.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent  evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's  
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App.  79 
(2006).  

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of diabetes 
mellitus, and there is no evidence of a diagnosis of diabetes 
mellitus until many years post-service.  The Board notes that 
the veteran has testified his diabetes was diagnosed in 1997.  
In addition, there is no competent opinion that links the 
veteran's currently diagnosed diabetes mellitus to his period 
of service, to include any claimed in-service exposure to 
herbicides, to include Agent Orange.  Moreover, since the 
veteran did not serve in Vietnam, the presumption of exposure 
to herbicide agents to include exposure to Agent Orange and 
the presumption of service connection for diabetes mellitus 
for a veteran who served in Vietnam during the Vietnam era do 
not apply.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In 
addition, the veteran has not otherwise shown that he was 
exposed to Agent Orange or any other herbicide while on 
active duty.  In regard to his remaining service connection 
claims, the veteran's service medical records are negative 
for any complaints or findings of peripheral neuropathy, 
hypertension, a chronic disability manifested by urinary 
frequency or sexual dysfunction, and the record contains no 
competent evidence of a diagnosis of any of the latter three  
disabilities during the decades that have elapsed since 
service.  Under these circumstances, the Board finds that VA 
has no duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II. Law & Regulations

a. Direct service connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include diabetes mellitus, hypertension and an organic 
disease of the nervous system (to include peripheral 
neuropathy), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

b. Service connection based on exposure to herbicides

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (including Agent Orange) during active 
service, service connection is presumed for a number of 
diseases, to include Type II diabetes mellitus, and acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e). 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct  
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997). 




III. Analysis

a. Factual Background

The veteran contends that he developed diabetes mellitus and 
peripheral neuropathy due to exposure to the herbicide agent, 
Agent Orange, while serving in Panama.  The veteran's DD Form 
214 indicates that the veteran had service between March 1968 
and March 1970 in the U.S. Army.  The veteran's personnel 
records indicate that he served in the Canal Zone in Panama 
from March 1968 to March 1970.  The service personnel records 
do not show that the veteran had any active duty in Vietnam 
and it is not contended otherwise

Review of the service medical records reveals no evidence of 
diagnosis or treatment for diabetes mellitus or peripheral 
neuropathy.  The veteran was found to have normal endocrine, 
cardiovascular and neurological systems upon his March 1970 
separation examination.  

A May 2004 VA treatment record indicates that the veteran 
complained of numbness in his left lower extremity. 

A September 2004 VA treatment record documents that the 
veteran suffers from diabetes mellitus, type 2.  The veteran 
testified at his June 2008 hearing that he developed diabetes 
in 1997.  However, there is no evidence of an earlier 
diagnosis.  

During his June 2008 hearing, the veteran recounted his 
duties while serving in Panama, which included regular guard 
duty patrols of Ft. Sherman.  The veteran testified that he 
observed personnel spraying "some sort of chemical" around 
Ft. Sherman, including Gatun Lake, on a weekly basis.

January 2007 letters from the veteran's comrades in Panama 
indicate that they were assigned to guard duty at Ft. Sherman 
and sometimes went swimming in Gatun Lake. 

The veteran has submitted internet articles and testimony 
from another veteran's hearing, which allege that the United 
States tested herbicides, such as Agent Orange, in Panama 
during the 1960s and 1970s.

b. Discussion

The Board determines that the evidence preponderates against 
the veteran's claims for service connection for diabetes 
mellitus and peripheral neuropathy.  The veteran's service 
medical records do not reveal any evidence that the veteran 
was treated for or diagnosed as having either condition 
during service.  The record indicates that the veteran was 
first diagnosed as having diabetes in 2004, approximately 34 
years after service.  Such a gap of time between the 
veteran's service and the first medical evidence of a 
diagnosis of diabetes is, in itself, significant and it 
weighs against his claim.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a  prolonged period 
without medical complaint can be considered in service 
connection claims).  

The veteran's primary contention is that he was exposed to 
Agent Orange while serving in Panama.  Personnel records 
confirm that the veteran was stationed in Panama.  However, 
there is no service record or other credible evidence to show 
that the veteran was exposed to a herbicide agent, to include 
Agent Orange, while on active duty in Panama.  The VA has not 
acknowledged the use of herbicides in Panama.  The record 
also fails to show that the veteran was otherwise exposed to 
Agent Orange in Panama.  The articles submitted by the 
veteran do not show that Agent Orange was used in Panama, 
they only show that several veterans have alleged its use.  
The Board acknowledges that testimony from another veteran's 
hearing describes the use of Agent Orange in Panama.  In 
addition, the veteran has testified that the Army sprayed an 
unknown chemical around Ft. Sherman.  However, the record 
does not contain credible or competent evidence indicating 
that he was in fact exposed to a herbicide agent, to include 
Agent Orange, or any other toxic chemical, at any time during 
service.  The SMRs and service personnel records are entirely 
negative for any such exposure.  Consequently, the Board 
concludes that the veteran was not exposed to herbicides 
during his service in Panama, and, as such, service 
connection for diabetes mellitus is not warranted on such 
basis.

The Board acknowledges that presumption of service connection 
based upon herbicide exposure is not the sole method for 
showing causation and that the veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, supra.  However, the veteran has not 
submitted any medical evidence that suggests that his 
currently diagnosed diabetes mellitus began during service, 
was present within one year of service or was in any way 
related to any incident of service.  In this case, there is 
no competent evidence of record which links the veteran's 
currently diagnosed diabetes mellitus to his period of active 
service.  Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
diabetes mellitus which is related to his period of active 
military service, specifically to his claimed in-service 
Agent Orange exposure.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Therefore, in the absence of any medical evidence or 
competent opinion linking the currently diagnosed diabetes 
mellitus to the veteran's period of service, the claim for 
service connection for diabetes mellitus must be denied.

With regard to whether the evidence establishes a direct 
connection between service and the claimed peripheral 
neuropathy, the Board observes that there is no medical 
evidence or competent opinion of record that show a diagnosis 
of peripheral neuropathy at any point during or after 
service.  Although the veteran has complained of numbness in 
his left leg, he has not identified or produced any medical 
evidence that would tend to show a presently existing 
diagnosis of peripheral neuropathy.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for peripheral 
neuropathy must be denied.  Even assuming such a diagnosis, 
it would not alter the fact that the veteran's alleged 
exposure to a herbicide agent during service has not been 
confirmed, decades have elapsed since service and there is no 
competent evidence of a nexus between peripheral neuropathy 
and service.

For the reasons stated above, the Board finds that service 
connection is not warranted for diabetes mellitus or 
peripheral neuropathy.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine does 
not apply to either issue.  Ortiz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56. 

Finally, the Board determines that absent a grant of service 
connection for diabetes mellitus, secondary service 
connection for hypertension, a chronic disability manifested 
by urinary frequency, and sexual dysfunction secondary to 
diabetes cannot be granted as a matter of law.  38 C.F.R. 
§ 3.310.  Accordingly, these latter claims for secondary 
service connection are denied on the basis of lacking any 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for diabetes mellitus, Type II, to include 
as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy, to include as 
due to exposure to herbicides, is denied.

Secondary service connection for hypertension is denied as a 
matter of law.

Secondary service connection for a disability manifested by 
urinary frequency is denied as a matter of law.

Secondary service connection for sexual dysfunction is denied 
as a matter of law.
REMAND

In July 2006, the veteran filed a claim for service 
connection for chloracne caused by exposure to Agent Orange.  
The RO denied the claim in a November 2006 decision.  In 
August 2007, the veteran submitted correspondence in which he 
stated that "I would like to appeal all decisions on my 
exposure to Agent Orange."  The Board construes this 
correspondence as a timely NOD with the November 2006 RO 
determination.  See 38 C.F.R. §§ 20.201, 20.302 (2008); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must 
liberally construe all documents filed by a claimant).  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA 
to "determine all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The RO has not 
yet issued a SOC with respect to the claim for service 
connection for chloracne caused by exposure to herbicides.  
Under these circumstances, the Board must remand this issue 
so that the RO can provide the veteran an SOC, and afford him 
an opportunity to perfect an appeal of these issue thereafter 
by filing a timely substantive appeal.  See Manlincon, 12 
Vet. App. at 240-41.	

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
chloracne, to include as secondary to 
herbicide exposure.  The veteran also 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


